MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jul 28 2017, 9:03 am
court except for the purpose of establishing
                                                                           CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael G. Moore                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Katherine Cooper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Justin Craig,                                            July 28, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1611-CR-2488
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff                                       Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1603-F6-8543



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017           Page 1 of 8
                                          Case Summary
[1]   After breaking into his ex-girlfriend’s apartment, Justin Craig was arrested and

      convicted of two counts of Level 6 felony residential entry (entering through the

      balcony and re-entering through the front door) and two counts of Class B

      misdemeanor criminal mischief (damage to the front door and to his ex’s

      iPhone).

[2]   On appeal, Craig raises multiple arguments. He contends that the two

      convictions for residential entry violate the continuous-crime doctrine and that

      he cannot be convicted of both offenses. He also argues that his convictions for

      residential entry through the front door and for criminal mischief for damage to

      that same door violate the actual-evidence test of our double-jeopardy clause.

      Last, Craig argues that the evidence is insufficient to sustain his conviction for

      criminal mischief for damage to the iPhone. The State concedes that Craig’s

      convictions for residential entry through the front door and for criminal

      mischief regarding the same door constitute double jeopardy. Finding no other

      errors, we affirm in part and remand in part.



                             Fact and Procedural History
[3]   On the evening of March 2, 2016, Keana Jackson was at her apartment in

      Indianapolis with her friend Antonio and her daughter. At some point Jackson

      called Craig, her ex-boyfriend, but did not speak with him. Craig tried calling

      Jackson back, but she did not answer. Approximately thirty minutes after


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017   Page 2 of 8
      receiving the call from Jackson, Craig showed up at her apartment. Rather

      than enter through the front door, Craig climbed up Jackson’s balcony and

      entered her apartment through the open balcony door. Once Antonio saw

      Craig inside the apartment, Antonio “immediately ran out of the front door.”

      Tr. Vol. II p. 6. Craig ran out of the apartment after Antonio, following him to

      the stairs. Jackson shut and locked the front door behind them.

[4]   Jackson’s daughter was upset by the commotion, so Jackson went to tend to

      her. While calming down her daughter, Jackson heard a noise and walked back

      into the living room to see that Craig had broken through the front door and

      was standing in her apartment. Jackson grabbed her iPhone and tried calling

      for help, but Craig ripped the phone away from her and threw it against the

      wall, cracking the glass screen protector. See Ex. 8.


[5]   Despite Jackson being unable to call for help, the police arrived at her

      apartment. Indianapolis Metropolitan Police Department Officer Matthew

      Musselman questioned Jackson and Craig. Jackson told the officer that Craig

      had broken into her home through the balcony door and the front door, that he

      had headbutted her, and that he had broken her phone. Craig admitted to the

      officer that he had entered the apartment through the balcony door and broken

      Jackson’s front door. The State charged Craig with two counts of Level 6

      felony residential entry (entry through the balcony and entry through the front

      door), one count of Class A misdemeanor battery resulting in bodily injury, and

      two counts of Class B misdemeanor criminal mischief (damage to the front

      door and damage to Jackson’s phone).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017   Page 3 of 8
[6]   A bench trial was held in August 2016. At the conclusion of the trial, the court

      found Craig not guilty of battery resulting in bodily injury but guilty on both

      counts of residential entry and both counts of criminal mischief. Craig was

      sentenced to a total of 545 days in jail with 529 days suspended to probation.1

[7]   Craig appeals.



                                  Discussion and Decision
[8]   Craig raises three arguments on appeal. First, he contends that his two

      convictions for residential entry violate the continuous-crime doctrine. He also

      argues that, even if we affirm the entry of judgment on both residential-entry

      counts, his convictions for residential entry through the front door and criminal

      mischief for damage to the front door violate Indiana’s double-jeopardy clause.

      Last, he asserts that the evidence is insufficient to support his conviction for

      criminal mischief for damage to Jackson’s phone.


                                I. Continuous-Crime Doctrine
[9]   Craig argues that his two entries into Jackson’s apartment were part of one

      continuous act and therefore his multiple convictions for the same crime violate

      Indiana’s continuous-crime doctrine. This is a question of law that we review

      de novo. Hines v. State, 30 N.E.3d 1216, 1219 (Ind. 2015).




      1
        Craig was also charged with one count of Level 6 felony battery in the presence of a minor. After the State
      rested, the trial court entered a directed verdict in favor of Craig on this count.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017               Page 4 of 8
[10]   The continuous-crime doctrine is “limited to situations where a defendant has

       been charged multiple times with the same offense.” Id. The doctrine “does

       not seek to reconcile the double jeopardy implications of two distinct

       chargeable crimes; rather, it defines those instances where a defendant’s

       conduct amounts only to a single chargeable crime.” Riehle v. State, 823 N.E.2d

       287, 296 (Ind. Ct. App. 2005), trans. denied. Thus, the doctrine “prevents the

       State from charging a defendant twice for the same continuous offense.” Id.

       The continuous-crime doctrine provides that “actions that are sufficient in

       themselves to constitute separate criminal offenses may be so compressed in

       terms of time, place, singleness of purpose, and continuity of action as to

       constitute a single transaction.” Id.


[11]   Craig contends that both of his entries into Jackson’s apartment occurred

       during “a very short period of time” and that the events occurred “in the space

       between [the] two entry points of Jackson’s apartment.” Appellant’s Br. p. 8.

       He further contends that his purpose for both entries into the apartment was to

       talk with Jackson since she would not answer his calls and that his actions were

       continuous from the time he entered through Jackson’s balcony door. We

       agree with Craig that both entries into the apartment occurred within a

       relatively short period. However, that is where our agreement ends.


[12]   Craig entered Jackson’s apartment through two different entry points. He first

       gained entry by climbing Jackson’s balcony and walking through the open

       balcony door to talk to her about why she would not answer his calls. Upon

       entering the apartment, Craig abandoned this mission and chased Antonio out

       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017   Page 5 of 8
       the front door, following him to the stairwell. Craig then returned to Jackson’s

       apartment and broke down her front door. Given that Craig entered the

       apartment through two different entrances and that his actions were not part of

       a single transaction, we affirm his two convictions for Level 6 felony residential

       entry.


                                         II. Double Jeopardy
       Craig argues that, even if we uphold both of his residential-entry convictions,

       his convictions for Count II, residential entry through the front door, and Count

       V, criminal mischief for damage to the front door, violate the actual-evidence

       test under the double-jeopardy clause of the Indiana Constitution. The State

       “agrees” that these convictions “violate the principles of double jeopardy.”

       Appellee’s Br. p. 10. To find a double-jeopardy violation under the actual-

       evidence test “we must conclude that there is a reasonable probability that the

       evidentiary facts used by the fact-finder to establish the essential elements of

       one offense may also have been used to establish the essential elements of a

       second challenged offense.” Garrett v. State, 992 N.E.2d 710, 719 (Ind. 2013)

       (quotations omitted).

[13]   Craig gained entry into Jackson’s apartment by damaging the front door. The

       State concedes that the same evidentiary facts were used to establish residential

       entry through the front door and criminal mischief to the front door. Thus, we

       remand to the trial court with instructions to vacate Craig’s conviction and

       sentence on Count V.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017   Page 6 of 8
                                  III. Sufficiency of Evidence
[14]   Craig’s final argument is that the evidence is insufficient to support his

       conviction for criminal mischief for damage to Jackson’s iPhone. When

       reviewing the sufficiency of the evidence, we neither reweigh the evidence nor

       determine the credibility of witnesses; that role is reserved for the factfinder.

       Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). “The evidence—even if

       conflicting—and all reasonable inferences drawn from it are viewed in a light

       most favorable to the conviction.” Id. A conviction will be affirmed “if there is

       substantial evidence of probative value supporting each element of the crime

       from which a reasonable trier of fact could have found the defendant guilty

       beyond a reasonable doubt.” Id.


[15]   Craig contends that the State failed to prove beyond a reasonable doubt that he

       damaged Jackson’s iPhone. The charging information on this count states,

       “On or about March 3, 2016, JUSTIN CRAIG did, without the consent of

       Keana Jackson, recklessly, knowingly or intentionally damage or deface the

       property of Keana Jackson, to-wit: phone[.]” Appellant’s App. Vol. II p. 19.

       Craig concedes that the glass screen protector cracked when he threw the

       phone. See Appellant’s Br. p. 5. Nevertheless, he argues that the State failed to

       prove that he damaged the actual phone. We disagree.

[16]   When consumers purchase smartphones they often purchase protective gear,

       such as screen protectors and/or phone cases, for their phones. Once attached

       to the phone, the protective gear becomes part of the phone. The evidence


       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017   Page 7 of 8
       presented showed that Jackson had a glass screen protector attached to her

       iPhone when Craig threw it against the wall. See Ex. 8. Thus, when Craig

       threw the phone against the wall and cracked the glass screen protector, he

       damaged the phone. The evidence is sufficient to support Craig’s conviction for

       Class B misdemeanor criminal mischief for damage to Jackson’s phone.

[17]   Affirmed in part and remanded in part.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2488 | July 28, 2017   Page 8 of 8